Citation Nr: 1805915	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  11-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran had active military service from January 1973 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a
September 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in White River Junction, Vermont.

The Veteran presented testimony before the Board in September 2012 at the RO, a
transcript of that hearing has been associated with the claims folder.  

In June 2014, and again in March 2017 the Board remanded the appeal for further development.  Regrettably, additional development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal was last remanded in March 2017.  At that time the Board remanded for a new VA examination after finding that a previous, September 2009, VA examination was inadequate.  

In the remand, the Board noted that Veteran's service treatment records include a finding of normal hearing at the time of the Veteran's January 1973 enlistment.  The Board further noted that service treatment records included findings of otitis media and complaints of associated hearing problems.  

It was noted that the Veteran's January 1976 report of medical history for separation included the Veteran's report of hearing loss but that audiological testing was not conducted.  The Board further noted that a November 1976 examination found normal hearing but that audiological testing indicated that the Veteran's hearing acuity had decreased since his enlistment.  

The remand requested that a VA examiner consider and compare the November 1976 findings with his enlistment audiological findings.  The remand asked that the examiner provide a medical determination as to the etiology of the Veteran's hearing loss, to include a finding as to whether the Veteran's hearing loss was related to his service-connected otitis media.

Following the remand, the Veteran was afforded a new VA examination in June 2017.  In that examination, the VA examiner stated that she was unable to locate the November 1976 VA examination cited in the remand.  The examiner further stated that she was unable to determine whether mixed hearing loss was caused by or related to otitis media.  The examiner explained that she could not make a determination, as this was outside of the scope of her practice and should deferred to otolaryngology.  No referral was made.

As the examiner failed to address the medical evidence as requested, and found that additional medical expertise was necessary, the Board finds the examination inadequate and a new examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one).  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination with the appropriate clinician(s) to determine the etiology of any bilateral hearing loss found.  Examination findings pertinent to the Veteran's hearing loss should be reported to allow for application of VA rating criteria for hearing impairment, to include controlled speech discrimination test (Maryland CNC) and a puretone audiometry test results.

The examiner should also interpret the results of any private audiograms that have been obtained and associated with the claims file.

Based on the examination(s) and review of the record, the examiner(s) should address the following: 

a.  Is it at least as likely as not (50 percent or higher degree of probability) that any current hearing loss was incurred in service?

b.  Whether it is at least as likely as not that the Veteran has hearing loss, caused or aggravated (worsened) by his otitis media.

The examiner(s) should comment on the notation regarding normal ear conditions upon entrance, the threshold shift from entrance to separation from service, and the November 1976 examination report bookmarked in both VBMS and Caseflow Reader as "Audiology 1976, VA Examination" and dated November 1, 1976 as well as the Veteran's contentions that he has experienced hearing loss since service.

A complete rationale must be provided for any opinion offered.  If the examiner(s) is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




